DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 8/10/21 have been entered and considered.  Claims 15-19 are cancelled.
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration and persuasion of applicant’s arguments, amendments and a further search of the prior art of record, the examiner has concluded that the prior art does not disclose nor fairly suggest a method, comprising: wherein a Platinum atom concentration consists exclusively in a range of 14% to 16%; and b) performing a first anneal at a temperature of 260°C plus or minus 20°C for a duration in the range from 20 to 60 seconds to produce, from the Nickle-Platinum (NiPt) layer as described in independent claim 1 and in the context of its recited process along with its depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 16, 2021